Citation Nr: 1518538	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1958 to February 1981.  He died in January 2011, and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that, prior to his death, the Veteran perfected an appeal as to the denial of service connection for COPD, as well as numerous other issues.  However, following the Veteran's death and the appellant's substitution as claimant, the appellant submitted a December 2012 substantive appeal (VA Form 9) in which she limited her appeal to the denial of service connection for COPD.  Therefore, the other issues are effectively withdrawn, and the only issue properly before the Board is entitlement to service connection for COPD.

In June 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  

In October 2014, the Board remanded the case further development, and it now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition, the appellant has a Virtual VA electronic claims file.  A review of the documents in Virtual VA reveals that, with the exception of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include alleged exposure to solvents, chemicals, and fumes.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has also satisfied its duty to assist the appellant in the development of her claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment and personnel records as well as post-service private and VA treatment records have been obtained to the extent possible and considered.  The AOJ also attempted to obtain records from the Social Security Administration (SSA); however, a February 2010 notice from SSA indicated that such records had been destroyed.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  Indeed, in a July 2015 statement, she indicated that she had submitted all private treatment records to VA.

In December 2014, VA obtained a VA opinion relevant to the issue decided herein.  The Board finds that such is adequate to decide the issue as the examiner proffered an opinion that considered all of the pertinent evidence of record-including the statements of the Veteran and appellant and the July 2014 private opinion of Dr. Abinsay-and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

As noted in the Introduction, in October 2014, the Board remanded the case to afford the appellant another opportunity to submit private treatment records, to obtain the Veteran's complete service personnel records and outstanding VA treatment records from May 2010 to January 2011, and opinion regarding the etiology of the Veteran's COPD.  Subsequently, the AOJ issued a letter to the appellant in October 2014 requesting information or authorization concerning any outstanding private treatment records pertaining to the Veteran, to which the appellant responded in February 2015 that all available treatment records had been submitted.  Additionally, the AOJ obtained the requested service personnel and VA treatment records and an etiological opinion was obtained in December 2014, which, as discussed above, is adequate to decide the appellant's claim.  Furthermore, per the Board's directive, the issue on appeal was readjudicated in a February 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences the appellant alleges resulted in his COPD, the type and onset of symptoms, and her contention that military service, to include alleged in-service exposure to toxic substances, caused the Veteran's COPD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding service personnel and VA treatment records, the Board remanded the issue in October 2014 in order to obtain such records.  Moreover, the Board provided an opportunity for the appellant to identify any additional records.  Additionally, while on remand, a VA opinion was obtained in December 2014 so as to determine the nature and etiology of the Veteran's COPD.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the appellant's service connection claim for COPD.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Notably, the Veteran's COPD is not a chronic disease enumerated under 38 C.F.R. § 3.309(a) and, therefore, is not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the appellant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

At the June 2014 Board hearing and in documents of record, the appellant and Veteran have asserted that his COPD was caused by his exposure to cleaning solvents, chemicals, and fumes while performing aircraft maintenance in service.  See June 2014 Hearing Transcript, p. 3.  The appellant and the Veteran married in August 1985, and she testified that the Veteran had stopped smoking that year.  Id. at p. 3-4.  She further stated that the Veteran had experienced difficulties with shortness of breath and chest pain and was unable to walk or run significant distances as a result since she first met him in 1981.  Id. at p. 4, 6-7.  The appellant also stated that she believed that the Veteran had smoked for most of his time in the military, although she insisted that she stopped smoking in 1985.  Id. at 8.  She maintained that, while in the military the Veteran primarily performed aircraft mechanics and that he was exposed to chemicals and fumes doing this work, although she did not identify any of these substances.  Id.  

The Veteran's numerous DD Forms 214 and service personnel records show that he held various military occupation specialties during his many years of service, including welder, airplane mechanic, sheet metal worker, and system aircraft organizational maintenance technician.  None of these records, however, identify or document any exposure to harmful solvents, chemicals, or fumes.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to COPD.  However, there are several instances of complaints of chest pain.  See April 1963 (chest pain for 5 days), August 1977 (chest pain lasting only seconds for the past 3 weeks), April 1978 (chest pain for 4 weeks), September 1976 (chest pain for 6 days), and May 1978 (chest pain noted) STRs; August 1978 Report of Medical History (wherein the Veteran checked the box for "pain or pressure in chest").  Despite the Veteran's attempts to seek relief from chest pain, none of these visits appears to have yielded a confirmed diagnosis related to his chest pain.  In fact, the May 1978 STR noted that the Veteran had been "worked up before" and was given another EKG and chest x-ray, which yielded normal results.  The record also noted that the Veteran smoked over 2 packs per day and showed that a sputum test was ordered to check for malignant cells, which also yielded negative results.  Numerous Reports of Medical Examination showed the Veteran's lungs and chest to be normal, including his final examination in December 1980.  Thus, the Board finds that there is no indication in the Veteran's service treatment records that, during his active duty service, he had any complaints, treatment, or diagnoses referable to COPD.

In late 1998, a private treatment record noted the Veteran's musculoskeletal chest pain from chest trauma from a motor vehicle accident in June 1998, which was deemed essentially resolved, and also his mild chronic dyspnea, which was attributed to his past history of heavy smoking.  The Veteran was assessed with dyspnea, which was thought to be mild COPD or deconditioning.  See November 5, 1998 Private Treatment Record.  

In 1999, the Veteran continued to seek private treatment for chest pain and dyspnea.  He was assessed with possible or mild COPD and mild dyspnea.  See March 4, 1999, April 9, 1999, and September 30, 1999 Private Treatment Records. 

In 2000, the Veteran complained of shortness of breath and chest pain, with reports of chest discomfort dating back two years to a motor vehicle accident, and he received diagnoses of shortness of breath, chest pain, COPD, and coronary artery disease (CAD).  See August 7, 2000 (exertional shortness of breath, chest pain that is atypical with risk factors such a history of smoking), August 25, 2000, October 10, 2000 (COPD), and November 21, 2000 (shortness of breath, chest pain syndrome of unknown etiology), and December 11, 2000 (COPD, CAD) Private Treatment Records.  At this time, the Veteran also underwent multiple stent placement and cardiac catheterization.  With respect to his respiratory issues, such records reflect that the Veteran had smoked as much as 3 packs a day with a probable cumulative 60 to 70 pack year smoking history.  See September 9, 2000 Private Treatment Record.

In 2001, private treatment records showed primarily complaints of, and treatment for, chest pain with some difficulty with shortness of breath.  See January 15, 2001, February 13, 2001, March 26, 2001, September 18, 2001, September 30, 2001, and October 31, 2001 Private Treatment Records.  These records reflect diagnoses of CAD with stent replacement, COPD, and CAD.  Such records also note the Veteran's diagnosis of chest pain features with atypical features and which has been elusive to diagnosis.  See March 26, 2001, September 30, 2001 Private Treatment Records.  An October 31, 2001 private treatment record notes the Veteran's ongoing reports of chest pain and shortness of breath and his disclosure that he was notified by his former employer, the Honeywell Corporation, that he may have been exposed to beryllium.  The treating physician recommended that the Veteran enter into the corporation's surveillance program, as such exposure "would be a possible etiology of his SOB and chest pain [which] seemed out of proportion to his cardiovascular disease."

Medical records from 2002 reflect the same complaints for shortness of breath and chest pain.  See February 6, 2002, March 12, 2002, March 22, 2002, and October 29, 2002 Private Treatment Records.  As before, diagnoses include chronic chest pain, COPD, and CAD in addition to blunt chest trauma, and post-service beryllium exposure.  An October 29, 2002 private treatment record showed that most of the Veteran's chest pain was thought to be noncardiac and likely musculoskeletal.  Additionally, records continued to note the Veteran's past history of smoking as many as three packs per day, amounting to a 60 to 70 pack year smoking history, prior to his quitting in 1988 or possibly as recently as 10 years previously, i.e., 1992.  See March 12, 2002, November 8, 2002 Private Treatment Records.  During this time, the Veteran also underwent right heart catheterization due to severe shortness of breath and a history of COPD.  See March 22, 2009 Private Treatment Record.  In early November 2002, the Veteran was hospitalized for several days for shortness of breath.  Such records noted his significant history of coronary artery disease, chronic chest pain since a 1988 motor vehicle accident, and a history of COPD related to a long history of excess smoking about 3 packs per day for about 20 years.  See November 7, 2002 through November 13, 2002 Private Treatment Records.  

Private treatment records in 2003 showed a continuation of the Veteran's complaints of chest pain and shortness of breath, which were generally attributed at this time to his obstructive lung disease.  See January 17, 2003, January 19, 2003, and October 24, 2003 Private Treatment Records.  

In early 2004, the Veteran was hospitalized with pneumonia, having been diagnosed with a "community acquired pneumonia superimposed over COPD."  See January 24, 2004 through January 29, 2004 Private Treatment Records.  Subsequently, the Veteran was seen for stabbing chest pain with some shortness of breath with activity, and he was assessed with atypical, chronic chest pain.  See August 20, 2004.  In late 2004, the Veteran underwent re-catheterization for shortness of breath and was assessed with CAD and COPD.

The Veteran's complaints of chest pain and shortness of breath continued through 2005 and 2006.  See March 17, 2005, May 19, 2005, July 15, 2005, August 15, 2005, January 9, 2006, March 31, 2006, and August 7, 2006 Private Treatment Records.  Diagnoses, yet again, included a similar range of respirator and cardiac conditions such as chronic shortness of breath, history of chest pain, COPD, and CAD.  

Records from 2007 and 2008 continue to reflect the Veteran's ongoing complaints of chest pain and shortness of breath.  See April 30, 2007, September 20, 2007, October 9, 2007, November 5, 2007, December 17, 2007, January 8, 2008, June 3, 2008, and September 9, 2008 Private Treatment Records.  Again, clinicians diagnosed the Veteran with a similar array of disorders, including asymptomatic CAD, chest pain, chronic dyspnea, and advanced COPD.  A November 5, 2007 private treatment record, however, indicated that the Veteran may have resumed smoking at this time, although a late 2008 record showed that he was not smoking.  See September 9, 2008.  Records dated in late 2008 also reflected the Veteran's use of intermittent oxygen treatment for his lung disease.

In early 2009, the Veteran was hospitalized for slurred speech and blurred vision due to a possible transient ischemic attack.  See February 19, 2009 through February 23, 2009 Private Treatment Records.  Notations in the hospitalization records showed that the Veteran also had severe COPD with hypoxemia and that he had quit smoking in either 1980 or 1988.  During the spring, the Veteran was hospitalized for elective right carotid artery endarterectomy.  See April 2, 2009 through April 7, 2009.  Other treatment records from that year documented the Veteran's persistent difficulties with shortness of breath and diagnoses of chronic shortness of breath, severe COPD with hypoxia, and CAD.  See March 19, 2009, April 20, 2009, May 5, 2009, June 18, 2009, July 20, 3009, September 2, 2009, and October 19, 2009.  Such records also noted the Veteran's significant smoking history of 3 packs per day for over 20 years.

In January 2011, the Veteran passed away.  The death certificate lists the immediate, and only, cause of death as COPD.

A July 2014 opinion from Dr. Abinsay, the Veteran's treating physician, indicated that the Veteran had multiple medical problems, including COPD that that required multiple treatments including bronchodilators and oxygen therapy.  The opinion also stated that "[p]ossible risk factors of the Veteran's COPD included tobacco smoking and occupational exposures including organic and inorganic dusts chemical agents and fumes."

In December 2014, a VA medical opinion was obtained to assess the nature and etiology of the Veteran's claimed COPD.  The examiner carefully reviewed the Veteran's claims file, including his service treatment and personnel records and post-service treatment records.  As noted by the VA examiner, the service personnel records did not reveal any evidence concerning exposure to hazardous solvents, chemicals, or fumes.  Additionally, the VA examiner observed that the Veteran's in-service treatment records were silent for COPD, specifically stating, "[n]o listing of COPD was ever mentioned and no pulmonary function tests ordered as [the Veteran] did not have any symptoms on active duty pathognomonic of COPD."  Instead, the VA examiner found that service treatment records disclosed treatment for chest pain only with no confirmed diagnosis as to the cause of such pain despite numerous examinations and diagnostic testing.  Upon consideration of all of the relevant evidence of record, including the appellant's arguments, the VA examiner concluded that it was less likely as not that the Veteran's COPD had its onset during or was otherwise related to his military service, to include his alleged exposure to chemicals and fumes while performing airplane maintenance or mechanics work in service because the Veteran's complaints of chest pain in-service were not symptoms of COPD, as such condition presents with shortness of breath, wheezing, productive cough of sputum, and chest tightness, not chest pain.  Although the VA examiner acknowledged that exposure to chemicals, inhalants, dust, and other irritants can inflame and irritate the lungs, he noted that the most significant risk for COPD is long-term cigarette smoking, thereby suggesting that the Veteran's smoking history of 2-3 packs per day for 20 plus years was the cause of his COPD.

Based upon the foregoing, the Board finds that service connection for COPD is not warranted.  The Veteran was not diagnosed with COPD during service and, as determined by a medical professional in December 2014, there are no complaints of COPD during service, to include at the time of his separation.  Also, the first notation of COPD was in 1998.  Thus, the first evidence of COPD was almost 20 years post service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition to the absence of any treatment or diagnosis of COPD in the Veteran's service treatment records and occurrence of the first diagnoses of COPD almost 20 years after service, the only competent and probative medical opinion of record, the December 2014 VA opinion, is against the Veteran's claim.  As correctly indicated by the December 2014 VA examiner, there is no specific evidence of the Veteran's exposure to harmful solvents, chemicals, or fumes in service.  Moreover, service treatment records showed the Veteran's numerous complaints of chest pain only (not shortness of breath), which the VA examiner noted was not a symptom of COPD.  Additionally, the December 2014 VA examination opinion appeared to relate the Veteran's COPD to his extensive history of cigarette smoking.  The December 2014 VA examination report is the only competent and credible evidence concerning the etiology of the Veteran's COPD.  Such opinion considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the December 2014 VA examiner's opinion regarding service connection for COPD.  

The Board acknowledges the July 2014 opinion of Dr. Abinsay, which indicated that the Veteran's COPD was due to the 'possible' risk factors of tobacco smoking and occupational exposures including organic and inorganic dusts chemical agents and fumes.  However, the Board ascribes no probative value to this opinion, as the opinion is, at best, speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board notes that the appellant has argued that the Veteran's COPD was caused by his alleged exposure to solvents, chemicals, and fumes in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of his military service, including his alleged in-service exposure to toxic substances, to be complex in nature.  

Specifically, although the Veteran is competent to describe any difficulty breathing or other respiratory symptoms and the appellant is competent to describe any observable signs related to the Veteran's difficulty breathing or other such difficulties, the Board ascribes no probative value to their statements concerning the etiology of his COPD as there is no evidence that they are competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of COPD falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's and appellant's lay statements regarding the etiology of his COPD are afforded no probative value.

Therefore, based on the foregoing, the Board finds that the probative evidence is against the appellant's claim for service connection for COPD.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against her claim of service connection for COPD, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for COPD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


